Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A (figure 1; claims 1-5, 7, and 9), in the reply filed on 08/26/2022 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9 rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2015/0077317).
Regarding claim 1, Miyamoto et al. (figures 5-11) discloses an array substrate having a display area and a non-display area surrounding the display area, the array substrate comprising: 
a plurality of first lines (S) running in parallel in a first direction in the display area; 
a plurality of second lines (G) running in parallel in a second direction in the display area, the second direction intersecting with the first direction; 
an inspection switching element (TFT in the peripheral areas) in the non-display area, the inspection switching element being connected to the plurality of first lines extended from the display area; 
a plurality of third lines (the dotted line that connects the TFT with kG) running in the first direction in the non-display area, the plurality of third lines being connected to either a source electrode or a drain electrode of the inspection switching element; 
a plurality of inspection lines (iG) running in the second direction in the non-display area, the plurality of inspection lines being connected respectively to the plurality of third lines; and 
a dummy line running in the second direction (connected to xG) in the non-display area, the dummy line being adjacent to an outermost inspection line that is one of the plurality of inspection lines that is located closest to an outer peripheral portion of the non-display area, 
overlapping regions where the dummy line overlaps the plurality of third lines are closer to the outer peripheral portion of the non-display area than are overlapping regions where the plurality of inspection lines overlap the plurality of third lines.
Miyamoto et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Miyamoto et al. is silent regarding the insulating layer.  Miyamoto et al. (figures 5-11) teaches the horizontal lines (GL) and the vertical lines (DL) are overlapping one another with insulating layers IF1 and IF2 in between.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layers since it was known in the art to have insulating layers between the conductive wirings to prevent them from being shorted.  Therefore, Miyamoto et al. teaches wherein at least one of the plurality of inspection lines and the dummy line overlap the plurality of third lines with a first insulation film intervening therebetween in such a manner as to intersect with the plurality of third lines in a plan view.  
Regarding claim 2, Miyamoto et al. (figures 5-11) discloses wherein the dummy line is closer to the outer peripheral portion of the non-display area than is the outermost inspection line.
Regarding claim 3, Miyamoto et al. (figures 5-11) discloses wherein the first insulation film is destructed in the overlapping regions where the dummy line overlaps the plurality of third lines, so that the dummy line is short-circuited to the plurality of third lines at a short-circuiting site, and the dummy line is partially cut such that the short-circuiting site is electrically isolated on the plurality of third lines.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.
Regarding claim 7, Miyamoto et al. (figures 5-11) discloses display panel comprising: the array substrate according to claim 1; an opposite substrate disposed facing the array substrate in such a manner as to have an internal space between the opposite substrate and the array substrate; and a medium layer of functional organic molecules in the internal space (see at least paragraph 0121).
Regarding claim 9, Miyamoto et al. (figures 5-11) discloses a display device comprising the display panel according to claim 7.
Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2015/0077317) in view of Itoh et al. (US 2011/0122105).
Regarding claim 4, Miyamoto et al. discloses wherein the plurality of first lines are source lines connected to source electrodes of pixel switching elements arranged in a matrix in the display area, the plurality of second lines are gate lines connected to gate electrodes of the pixel switching elements.  However, Miyamoto et al. is silent regarding the metal layers.  Itoh et al. (figures 1-4) teaches the gate lines, the plurality of inspection lines, and the dummy line are made from a first metal film, and the source lines and the plurality of third lines are made from a second metal film disposed in an overlying layer of the first metal film with the first insulation film intervening therebetween (Pa and 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layers since it was known in the art to have insulating layers between the conductive wirings to prevent them from being shorted.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive wirings in order to simplify the manufacturing costs and process.  
Regarding claim 5, Miyamoto et al. discloses herein the plurality of first lines are gate lines connected to gate electrodes of pixel switching elements arranged in a matrix in the display area, the plurality of second lines are source lines connected to source electrodes of the pixel switching elements.  However, Miyamoto et al. is silent regarding the metal layers.  Itoh et al. (figures 1-4) teaches the gate lines, the plurality of inspection lines, and the dummy line are made from a first metal film, and the source lines and the plurality of third lines are made from a second metal film disposed in an overlying layer of the first metal film with the first insulation film intervening therebetween (Pa and 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layers since it was known in the art to have insulating layers between the conductive wirings to prevent them from being shorted.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive wirings in order to simplify the manufacturing costs and process.  Therefore, teaches the gate lines, the plurality of inspection lines, and the dummy line are made from a first metal film, and the source lines and the plurality of third lines are made from a second metal film disposed in an overlying layer of the first metal film with the first insulation film intervening therebetween.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871